       Case 3:19-cr-03069-JLS Document 25 Filed 12/02/20 PageID.46 Page 1 of 1



 1
 2
 3
 4
                         UNITED STATES DISTRICT COURT
 5
                       SOUTHERN DISTRICT OF CALIFORNIA
 6
                       (HONORABLE JANIS L. SAMMARTINO)
 7
 8   UNITED STATES OF AMERICA,                    )
                                                  )
 9                            Plaintiff,          )      CASE NO. 19CR3069-JLS
                                                  )
10                                                )
                                                  )
11                                                )      ORDER GRANTING JOINT
                                                  )      MOTION TO CONTINUE
12               v.                               )      MOTION HEARING/TRIAL
                                                  )      SETTING
13   ALBERTO NAJAR ROBLES,                        )
                                                  )
14                            Defendant.          )
                                                  )
15
16         GOOD CAUSE APPEARING and based on the joint motion of the parties, the
17   motion hearing/trial setting is continued from December 4, 2020 at 1:30 p.m. to
18   January 22, 2021 at 1:30 p.m.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh the
21   interests of the public and the defendant in a speedy trial. Accordingly, the delay
22   occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24
25   DATED: December 2, 2020
26                                                Honorable Janis L. Sammartino
                                                  United States District Judge
27
28
